     [

Case 2:17-cv-03115-DRH-AKT
         2
           I               Document 77-14 Filed 05/22/19 Page 1 of 4 PageID #: 915




              UNITED S'IIA'll1iS DISTRICT COURT
              BAS'1IEl{N l)IS'llRI(IT OF NEW YORK
                                                                   ~X
              PHILADELPHIA INDEMNITY INSURANCE
                                                                          CIVIL ACTION NO. 2:17-cv-03115
              COMPANY,
                                                                          DEFENDANT AMAZON.COM'S FIRST
                                                   Plaintiff,             SUPPLEMENTAL ANSWERS TO
                                                                          PLAINTIFF'S FIRST SET OF
                                      against                             INTERROGATORY DBMANDS
              314\MAZ0N.COM, INC. and AMAZON.COM
               LLC,
             .4
                                      Defendants.
                                                                   ~X
              AMAZON.COM, INC. and AMAZON.(.`OIv1                                                                      3

              LLC,                                                                                                     Q

                                                   Thi1d-Party
              Pl'&intitl£

                                      against

              A. & K SIISHI CORP,

                                                     Third-Party
             i Hafslld8llt.
             1   ...................................... ..............X        J




                       Defendants Amazon,com, Inc. and Amazomcom LLC ("Amazon") hereby respond to

             3PlaiMiifs First Set of Interrogulory Demands, subject to the objections stated below. Amazon

              reserves the right to supplement these answers should additional information become available.

                                               ANSWERS TO INTERROGATORIES

                       INTERN()(lATORY NO. i' If Dcfwclauts did not n1emui2\ct111e the Subject Unit:

                                (H)      stale whether or not Defendant(s) had a contract with the nlaI\ufhclul'e1'
                                         of the Subject Unit and produce a copy of said contract;

                                (b)      state how much money Defendant(s) receivecl/dist1~ibLlted with regards
                                         the Subject Unit, including but not limited to, the amount of money
                                         Dclbndant(s) received from the pul'clxaser, the amcmut of' money
                                         Defmldaut(s) tcmdcrcd to any other entity (and include the nzu11e(s) of the


              M2322337. I
Case 2:17-cv-03115-DRH-AKT
         .                 Document 77-14 Filed 05/22/19 Page 2 of 4 PageID #: 916




                                    entity(ics) Def'endaut(s) tclldcl'cd money lo), and the net amount o1`
                                    money D¢fendeml(s) rcccivecl regarding this transaction.

                              (G)   clescribo the method by which Dcfendaut(s) is compensated with regards
                                    any involvement Defendam(s) had with regards the Subject Unit.

                              d)    produce all records indicating how LDeIleu<lant(s) were compensated in
                                    any fashion with regards Amazon order number 002-9067248-1552243
                                    to Daniel Kim (see document previously produced all PLTF000009-10).

                  ANSW ER: Amazon objects that this Intewogutory is overbroad, unduly burdensome,

         and seeks irrelevant evidelmcr: to the extent it seeks financial inI'ormation beyond the sales

         transaction at issue in this litigation. Amazon is limiting its answer to the transaction at issue.

         Amazon fLlrtl1(:x' sbiects that subpeui (d) of this Intel'rogatory is 0 request for pxocluctiun, not an

         illt6yllogElt01'y.


                  Subject Lo and without waiving these objections, and per the limitation stated aimva,

         Amazon responds :


                  (a) Glantop assented to the Amazon Services Business Solutions Agreement when it

         rcgistc:1c d to list goods us u t]1iud~pa1ly seller on the Axmlzuxx marketplace. The Amazon

         Services Business Solutions Agreement governs the relationship between Amazon and thild-

         party sellers, but it does not dix'eclly impose rcquirenlellts on mamlfaclurel's.


                   (b) In its role as a service provider and payment processor, Amazon collected $199.89

         from the pumhuser of the Subject Unit. Amazon generally charges sellers a reeva\ fee of 15%

         for kitchen products. Acldilionally, Amaznn charges service fees br third-party sellers who use

         the FBA service. Amazon will produce its fee schedule br Amazon marketplace transactions

         and information regarding its fees for the FBA service. Amazon xemilied the sale price to the

         seller, less its service fees.



                                                           ..2-
Case 2:17-cv-03115-DRH-AKT Document 77-14 Filed 05/22/19 Page 3 of 4 PageID #: 917




                   (cs) Amazon cluwges a 1eIlerral fee from 1hi1*d~party sellers on the Amazon marketplace,

         which is usually equal to a percentage of the sale price of an item. Amazon also charges service

            fees for third-party sellers who use 1116 l*IBA service, Amazon will produce its fee schedule for

            Amazon marketplace transactions and information regarding its fees for the FBA service.


                   (d) Amazon will produce its fee schedule for Amazon lnarl(e1p]ace Mausactions and

            infounntion regarding its fees for the PBA service.


                   SUPPLEMENTAL ANSW ER: Amazon objects that this lnterrogalory is nvcrbmad,

        I unduly burdcmsome, and seeks irrelevant evidence to the extent it seeks financial intimation

         beyond the sales transaction at issue in this litigaiinn. Amazon is limiting its answer to the

         lmnsaclion at issue. Amazon fiurlher objects that subpart (d) of this Interrogatory is a request for

         production, not an ixwtewngatory.


                   Subject to and without waiving these objectimls, and per the limitation stated above,
        3
            Amaze lilrllwr responds :
        8

                   (b) In i's role as a service provider and payment processor, Amazon generally charges

            sellers a rcferml fee of 15% for kitchen products. Additionally, Amazon charges service fees

            for thi1'd-pzwty sellers who use he PBA service. For the transaction under Order ID 003-

            9067248-1552243 involving the Subject Unit, Amazon collected $199.89 l'rom the purchaser of

            the Subject Unit. Amazon charged Glfmtop $41.59 in fees and remitted $158.30 to Glantop.


                   (c) Amazon charges a 1'elérra1 fee from ll1ird-party sellers on the Amazon marketplace,

            which is usually equal to 0 percentage of the sale price of an item. AIHEZOII also charges

            service fees for third-party sellers who use the FBA serviec. For the trzumsactioxl under Order




        l                                                   ..3..
r


    Case
     I   2:17-cv-03115-DRH-AKT Document 77-14 Filed 05/22/19 Page 4 of 4 PageID #: 918




             ID 003-9067248-1552243 involving the Subject Unit, Amazon collected $199.89 from the

             purchaser of the Subject Unit. Amazon charged Glantop $41.59 in Fees and remitted $158.30

             to Glantopv


                    (cl) Amazon will produce Glautop's Seller Central iwmsaction view for Order ID 003-

             9067248-1552243 involving the Subject Unit which shows the total product charge, Ama7.nn's

             fees, and the sales price remitted to Glanlup.


             DMM);         Melville, New York
                           Jamey 4, 2019                         Yours, etc.,

                                                                 MARSHALL, DENNEI up, W ARNER,
                                                                 COLEMAN & GOGGIN, P.C.
                                                                 Attorneys for Defendants
                                                                                r


                                                                 By:
                                                                    Mark J. Volpi (MJ6494j
                                                                 105 Maxcss Road, Suite 303
                                                                 Melville, NY 11747
                                                                 (631)232-6130                            1
                                                                 mivolpi@nldwcg.com
                                                                 MDWCG File No. 41018.00105

             TU :   Daniel W. Coffey, Esq.
                    BUW ITCH & COFFEY, LLC
                    Allorncysfzr PIain1w
                    17 Elk Street
                    Albany, New York 12207-1014
                    (518)813-9500


                     MCMANUS ATESHOGLOU AIELL() &
                     APOSTOLAKOS, PLLC
                    I1llOf'1:ey.x'./ar T/zird-Parly De/endcznl
                    48 wn Street, 2s"* Floor
                    New York, NY 10005




                                                                  -4.
